UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04391 Old Mutual Funds II (Exact name of registrant as specified in charter) 4643 South Ulster Street, Suite 600 Denver, CO 80237 (Address of principal executive offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600, Denver, CO 80237 (Name and address of agent for service) Copies to: William H. Rheiner, Esq. Andra C. Ozols, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 600 Philadelphia, PA19103 Denver, CO 80237 (215) 564-8082 (720) 200-7725 Registrant’s telephone number, including area code: 1-888-772-2888 Date of fiscal year end: March 31 Date of reporting period: March 31, 2010 Explanatory Note The Registrant is filing this amendment to its Form N-CSR for the period ended March 31, 2010, originally filed with the Securities and Exchange Commission (“SEC”) on June 2, 2010 (Accession Number 0000775180-10-000032), to amend Item 1, “Reports to Stockholders.” The purpose of the amendment is to correct (1) average annual 1-year and since inception total returns for the Old Mutual Cash Reserves Fund’s (the “Fund”) Institutional Class shares as presented in the Fund’s Performance and Portfolio Summary, and (2) 2008, 2009 and 2010 total returns for the Fund’s Institutional Class shares as presented in the Fund’s Financial Highlights. Items 2 through 11 to this Form N-CSR are incorporated by reference to the Form N-CSR filed with the SEC on June 2, 2010 (Accession Number 0000775180-10-000032). Item 1. Reports to Stockholders. Old Mutual Funds II Old Mutual Cash Reserves Fund Supplement dated July 23, 2010 to the Annual Report dated March 31, 2010 This Supplement provides additional information beyond that contained in the Annual Report and should be read in conjunction with the Annual Report. The following replaces in its entirety the Old Mutual Cash Reserves Fund’s Institutional Class shares’ Average Annual Total Returns as of March 31, 2010 as presented in the table on page 67 of the Annual Report: Annualized Inception 1 Year Inception Date Return To Date Institutional Class 06/04/07 % % The following replaces in its entirety the Old Mutual Cash Reserves Fund’s Institutional Class shares’ Total Returns as presented in the table on page 115 of the Annual Report: Total Return†9 Institutional Class % % % † Total returns and portfolio turnover rates are for the period indicated and have not been annualized. Total return would have been lower had certain expenses not been waived by the Adviser during the year. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown exclude any applicable sales charge. 7 Institutional Class shares commenced operations on June 4, 2007. 9 Total return has been revised to present a corrected calculation. Items 12. Exhibits. (a)(1) Filed as an attachment to Form N-CSR filed with the SEC on June 2, 2010 (Accession Number 0000775180-10-000032). (a)(2) Attached hereto as Exhibit EX-99.CERT. (a)(3) Not applicable. (b) Attached hereto as Exhibit EX-99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OLD MUTUAL FUNDS II By: /s/ Julian F. Sluyters Julian F. Sluyters, President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Julian F. Sluyters Julian F. Sluyters, Principal Executive Officer Date: July 23, 2010 By: /s/ Robert T. Kelly Robert T. Kelly, Principal Financial Officer Date: July 23, 2010
